           Case 1:20-cv-01047-VJW Document 20 Filed 02/05/21 Page 1 of 1




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 (BID PROTEST)


 OPEN TECHNOLOGY FUND,
                      Plaintiff,                      Case No. 20-cv-1047C
      v.                                              Senior Judge Wolski
 UNITED STATES OF AMERICA,
                      Defendant.

                     PLAINTIFF’S UNOPPOSED MOTION TO STAY
       The parties have begun discussions that may resolve the plaintiff’s claims in this case. To

avoid unnecessary expenditure of time and resources by the parties and the Court, the plaintiff

respectfully moves to stay the case and all pending deadlines pending resolution of those

discussions. The plaintiff proposes that the parties file a status report within 30 days, by March 8,

2021, if plaintiff has not dismissed the case by that date. Government counsel has stated that the

government does not oppose this motion.

February 5, 2021                                  Respectfully submitted,
                                                  /s/Deepak Gupta
                                                  DEEPAK GUPTA
                                                  GREGORY A. BECK
                                                  GUPTA WESSLER PLLC
                                                  1900 L Street, NW, Suite 312
                                                  Washington, DC 20036
                                                  (202) 888-1741
                                                  deepak@guptawessler.com
                                                  greg@guptawessler.com
                                                  JOSHUA D. SCHNELL
                                                  CORDATIS LLP
                                                  1011 Arlington Boulevard, Suite 375
                                                  Arlington, VA 22209
                                                  (202) 342-2550
                                                  jschnell@cordatislaw.com

                                                  Counsel for Plaintiff



                                                 1
